Title: To James Madison from Samuel Peters, 2 May 1806 (Abstract)
From: Peters, Samuel
To: Madison, James


                    § From Samuel Peters. 2 May 1806, “At Mrs. Kearneys, Washington.” “I have An Apology to lay before you for not waiting on you Since my arrival in this Capitol—from London—With Some introductory Letters to you, the President, Mr. Gallatin & Mr Granger, from mr Monroe & Genl. Lyman were to be Sent last August to me at No. 315 Pearl Street, in Newyork, & others to the Secretary of State, or to the Postmaster General in Washington None of which have yet reached me—according to Etiquette, & the designs I had in returning to my native Country, I thought it prudent to wait for those Letters. I had the honor of Seeing you at Dr Thornton’s but knew you not to be mr. Madison until I had left the House.
                    “Since that evening, I have been informed that I am accused in this Capitol as being a Spy from the British Government, & had engaged Samuel Harrison Esqr. of Vermont, (who probably will be apointed a Representative in Congress next Septr. in lieu of M. Olin) to be a partner in my Conspiracy against the united States—where my Son & Daughter & a numerous Family Connection now live & Where they have lived Since 1634—for being Republicans & Enimies to Monarchy & Aristocracy.
                    “Since last September I have been in the States of Connecticut, Vermont, Newyork, New-Jersey, Pensylvania, Delaware & Maryland, and have heard & Seen the words & Temper of Parties & have formed an Opinion of the Consequences and on account of the Report & Fancy Spread abroad that I am a Spy: I deemed myself bound in friendship & Prudence towards you, the President &c &c—in the Executive Departments, not to Wait on any one—lest those Spies on me Should injure your Characters in the Newspapers in the Northern States, by admitting me into your Company. These General hints will teach you & me the danger of being in Company with the Enimies of the Policy of William Pitt, Melville & Portland; & the Friends of the Policy of Mr Fox Bedfords & Whitebread—my Friends.
                    
                    “I am much disappointed in my Visit to Washington—but future time may prevent Similar Events—I Shall Soon return to Newyork, where lives my only Son, William Birdseye Peters, Esqr. who has been educated in the College of Artois in France, then 4 years at oxford university, then 4 years at the Temple in London & there was made a Barrester of Law and became a Special Pleader. I wish that his own Works & Abilities recommend him.
                    “He is able & willing to Serve the united States, So long as they remain not Aristocratic & I Would go with him Should the President think proper to appoint him to a Station even, if it Should be in the Floridas.
                    “Should any thing Occur beneficial to my Son, it can be Communicated by Letter—my Relatives in Connecticut are numerous; but are not called Adamites. To get rid of “The Steady Habits[”]—hundreds of them would Migrate to the Floridas, whenever the Spaniards Shall depart.
                    “I feel that I have no right to address you because I am a stranger. I beg leave to inform that Gideon Granger, Esqr. & Joel Barlow Esqr. know me & my Character—in New & old England and if either they or their Parents ever knew me, or any of my name, wise enough to be capable of Duplicity—I beg you to place my name in the Nitch of oblivion—& when I write again to you, I ask the favor of no Anser, unless you Shall find me to be a fidel & an immoveable Friend to the System of the united States, so gloriously Supported under the Presidency of Mr. Jefferson & the other Executive Authorities Since the terrific Reign of Jno. Adams & Wm Pitt.
                    “I shall write to Dr Thornton respecting the alteration of the Patent Law of Congress—So will Samuel Harrison Esqr. respecting the Petition of the Heirs of Capt. Jonothn. Carver for a Ratification of an Indian Deed of Land near the Fall of St. Anthony.”
                    Adds in a postscript: “N-B. I with four Brothers in 1765—Settled five townships in Verdmont (a Name I gave to that State because I was the first Clergyman that entered that Country—in the following way.
                    “Each township was Six Miles Square, divided into—Sixty Lots—each Lot 360 Acres, leaving Roads—we gave 15—of those Lots to the first. 15. Families who Should settle them in a time limited—besides we gave £20—Currancy, to Each Settler—which helped them to move & Settle—we also built a Grist and a Saw Mill—& gave three Rights to the Six first Children born in Each town—In 1768—30,000 Souls were Settled. in Verdmont. Land instantly rose to four & five & Six Dollars per Acre. Thus we recovered the 500 Dollars paid to Govr Wentworth for the Patent—& other Expenses.
                    “Inference—Congress will Sell the western Territory for more money in a Short time, by adopting the above Practice, than to Sell it for two Dollars per Acre—now—or 50 years hence.
                    “The House of Representatives in Congress exist more on Fancy, Ideas, & Conjectures; than on Experience—as appeared in their late Session—wisdom may return to them in their next Session.
                    
                        “Verbum Sat Sapienti.
                        “Lands like Kings are useless without Subjects & Occupants. Europe, & the Greeks of Syria & in the Islands of Archipelago Sea, will afford you Settlers—do but ratify the Indian Deed to Carver & you will have a new State at the fall of

St. Anthony, composed of Grecians, the best Gardeners & Moralists & Peacemakers, and the American Merchants will make a Staple of the Peltry & Fur Trade down to New Orleans annually worth to England via Canada £500,000 Sterling. Emigrants from the Southern States will not be wanted. The Troubles of Europe—with good Policy will Soon Populate the Western Territory. These hints—are designed for the Glory of the united States of America.”
                    
                